THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. THIS NOTE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER
TRANSFER OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY THIS NOTE.
 
ORGANIC TO GO FOOD CORPORATION
 
CONVERTIBLE PROMISSORY NOTE
 
$3,000,000.00
October 3, 2008         
 
Seattle, Washington

 
FOR VALUE RECEIVED, Organic To Go Food Corporation, a Delaware corporation (the
“Company”) promises to pay to W.Health L.P., a limited partnership organized
under the laws of the Bahamas (“Investor”), or its registered assigns, in lawful
money of the United States of America the principal sum of Three Million Dollars
($3,000,000.00), payable in shares of common stock, par value $0.001 (“Common
Stock”), of the Company on March 17, 2010 (the “Maturity Date”) in accordance
with the terms hereof. This Note is one of the “Notes” issued pursuant to the
Note and Warrant Purchase Agreement, dated as of June 1, 2008 (as amended,
modified or supplemented, the “Note and Warrant Purchase Agreement”) between the
Company and the Investor (as defined in the Note and Warrant Purchase
Agreement).
 
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Note and Warrant Purchase Agreement.
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1.  Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
(a)  “Adjusted Closing Price” has the meaning given in Section 2(c)(ii).
 
(b)  “Base Amount” has the meaning given in Section 2(c)(i).
 
 
 

--------------------------------------------------------------------------------

 
(c)  “Change in Control” shall mean:  (1) the consummation of the sale,
transfer, conveyance or other disposition (including any merger, reorganization
or consolidation) in one or a series of related transactions of the voting
equity securities of the Company or a similar transaction (or transactions) such
that immediately following such transaction (or transactions) any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) (other than the Company or an Affiliate of the
Company) beneficially owns more than fifty percent (50%) of the total voting
equity securities of the Company outstanding immediately after such transaction;
(2) the sale or transfer of all or substantially all of the assets of the
Company to another entity which is not an Affiliate of the Company; or (3) the
consummation of a merger or consolidation of the Company with any other entity
that is not an Affiliate of the Company, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power of the
voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation.
 
(d)  “Pre-Sale Trading Price” has the meaning given in Section 2(f)(iii)
 
(e)  “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
2.  Conversion.
 
(a)  Automatic Conversion. The outstanding principal amount of this Note shall
automatically convert into shares of Common Stock upon the earliest to occur of
the following:
 
(i)  the Maturity Date; or
 
(ii)  subject to Section 2(f) below, the date upon which the closing price of
the Common Stock on the Trading Market it is listed or quoted on is and has been
$3.00 per share (subject to adjustments in accordance with Section 3) or more on
each Trading Day during a period of 60 consecutive calendar days preceding such
date.
 
Upon such conversion of this Note, the Investor hereby agrees to deliver the
original of this Note (or a notice to the effect that the original Note has been
lost, stolen or destroyed and an agreement acceptable to the Company whereby the
holder agrees to indemnify the Company from any loss incurred by it in
connection with this Note) for cancellation; provided, however, that upon
satisfaction of the conditions set forth in this Section 2(a), this Note shall
be deemed converted and of no further force and effect, whether or not it is
delivered for cancellation as set forth in this sentence.
 
 
-2-

--------------------------------------------------------------------------------

 
(b)  Optional Conversion. Subject to Sections 2(d) and 2(e) below, if this Note
has not been converted pursuant to Section 2(a), then all, but not less than
all, of the outstanding principal amount of this Note shall be convertible into
shares of Common Stock at the option of the Investor any time before the
Maturity Date. Before the Investor shall be entitled to convert this Note into
shares of Common Stock under this Section 2(b), the Investor shall surrender
this Note, duly endorsed, at the office of the Company and shall give written
notice to the Company at its principal corporate office, of the election to
convert the same pursuant to this Section 2(b), and shall state the name in
which the certificate for shares of Common Stock are to be issued. The Company
shall, as soon as practicable thereafter, issue and deliver at such office to
Investor a certificate for the number of shares of Common Stock to which
Investor shall be entitled upon conversion (bearing such legends as are required
by the Note and Warrant Purchase Agreement and applicable state and federal
securities laws in the opinion of counsel to the Company) and any other
securities and property to which Investor is entitled upon such conversion under
the terms of this Note. The conversion shall be deemed to have been made
immediately prior to the close of business on the date of the surrender of this
Note, and the Person entitled to receive the shares of Common Stock upon such
conversion shall be treated for all purposes as the record holder of such shares
of Common Stock as of such date.
 
(c)  Conversion Calculation. The number of shares of Common Stock the Investor
is entitled to receive upon conversion of this Note in accordance with this
Section 2 shall be determined as follows:
 
(i)  Except as otherwise provided in Section 2(c)(ii), the Investor shall
receive such number of shares of Common Stock as determined by the following
formula (the “Base Amount”):
 
A/10,000,000*4,333,333
 
where:
 
A = the principal amount of this Note.
 
For example, for a Note with a principal amount of $5,000,000, the Investor
would receive 2,166,667 shares of Common Stock calculated as follows:
 
Investment amount
 
$
5,000,000
 
Divided by total investment
 
$
10,000,000
 
Percent of total investment
   
50
%
Multiplied by total shares for $10MM
   
4,333,333
 
Shares issued for $5MM investment
   
2,166,667
 

 
(ii)   If this Note is converted on the Maturity Date and the average closing
price of the Common Stock on the Trading Market it is listed or quoted on during
the ten (10) Trading Days ending three (3) days before the date of conversion
(the “Adjusted Closing Price”) is less than $3.00 (subject to adjustment in
accordance with Section 3 and subject to Section 2(f)), then the Investor shall
receive such number of shares of Common Stock as determined by the following
formula:
 
 
-3-

--------------------------------------------------------------------------------

 
A*3/(B*.70)
 
where:
 
A = the Base Amount; and
 
B = the Adjusted Closing Price.
 
For example, if the Adjusted Closing Price is $2.95, the Investor would receive
3,147,700 shares of Common Stock calculated as follows:
 
Base Amount
   
2,166,667
 
Multiplied by 3
   
3.00
       
6,500,000
 
Divided by 70% of the Adjusted Closing Price
   
2.065
 
Adjusted number of shares
   
3,147,700
 

 
(d)  Conversion upon a Change in Control. Upon the occurrence of a Change in
Control in the Company, the principal balance of this Note shall be due and
payable immediately in cash plus accrued and unpaid interest at the rate of
25% per annum, compounded on an annual basis.
 
(e)  Event of Default. If an Event of Default shall occur, then at the election
of the Investor, upon a notice to the Company (a) this Note shall be immediately
converted into shares of Common Stock pursuant to the formula detailed in
Section 2(c)(ii) (where “B” equals the closing price of the Common Stock on the
date of the Event of Default), or (b) the principal balance of this Note plus
accrued and unpaid interest at the rate of 25% per annum, compounded on an
annual basis, shall become due and payable immediately in cash.
 
(f)  Price Manipulation.
 
(i)  In case the Company or any of its Subsidiaries or Affiliates, or any of the
directors or officers of the Company or their Affiliates, purchase shares of
Common Stock of the Company or cause others to purchase shares of Common Stock
of the Company and, during the next full three (3) Trading Days following any
such purchase the stock price rises above $3.00 per share, then principal
balance of this Note shall be due and payable immediately in cash plus accrued
and unpaid interest at the rate of 50% per annum, compounded on an annual
basis. 
 
(ii)  In case the Investor engages in any activity designed to manipulate the
trading price of the Common Stock or sells shares of Common Stock beneficially
owned by the Investor, or over which the Investor has dispositive control, (A)
more than two (2) times every three (3) months or more than seven (7) times in
the aggregate during the period beginning on the Initial Closing Date and ending
on the Maturity Date, or (B) in blocks of less than 250,000 shares of Common
Stock per sale, then this Note will automatically convert into shares of Common
Stock pursuant to the formula set forth in Section 2(c)(i).
 
 
-4-

--------------------------------------------------------------------------------

 
(iii)  During the three (3) months immediately prior to the Maturity Date, if
the Investor sells shares of Common Stock and, during the next full three (3)
Trading Days following any such sale the trading price of the Common Stock falls
below the trading price of the Common Stock immediately prior to such sale (the
“Pre-Sale Trading Price”), and the Pre-Sale Trading Price is less than $3.00,
then this Note will automatically convert into shares of Common Stock pursuant
to the formula set forth in Section 2(c)(ii) (where “B” equals the pre-sale
trading price); provided, however, if the Pre-Sale Trading Price is $3.00 or
more, then this Note will automatically convert into shares of Common Stock
pursuant to the formula set forth in Section 2(c)(i).
 
(g)  Fractional Shares; Interest; Effect of Conversion. No fractional shares
shall be issued upon conversion of this Note. Upon conversion of this Note in
full, the Company shall be forever released from all its obligations and
liabilities under this Note
 
3.  Adjustments.
 
(a)  Adjustments for distributions, splits or subdivisions. In the event the
Company at any time or from time to time after the date of issuance hereof fixes
a record date for the effectuation of a split or subdivision of any outstanding
shares of Common Stock or the determination of holders of any shares of Common
Stock entitled to receive a distribution without payment of any consideration by
such holder, then, as of such record date (or the date of such distribution,
split or subdivision if no record date is fixed), then the closing price of the
Common Stock referenced in Sections 2(a)(ii), 2(c)(ii) and 2(f) and the
conversion formulas referenced in Section 2(c)(i) and 2(c)(ii) shall be adjusted
appropriately.
 
(b)  Adjustment for Reclassification, Exchange and Substitution. If the shares
of Common Stock issuable upon the conversion of this Note are changed into the
same or a different number of shares or units of any class or classes of capital
stock, whether by recapitalization, reclassification, or otherwise, then, and in
any such event, the Investor shall have the right thereafter to convert this
Note into the kind and amount of such capital stock and property receivable upon
such reorganization, reclassification, or other change in accordance with the
number of shares of Common Stock into which this Note would have been converted
immediately prior to such reorganization, reclassification, or change.
 
4.  Successors and Assigns. Subject to the restrictions on transfer described in
the Note and Warrant Purchase Agreement, the rights and obligations of the
Company and Investor shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.
 
5.  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor.
 
 
-5-

--------------------------------------------------------------------------------

 
6.  Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in be in accordance with
the notice provisions set forth in the Note and Warrant Purchase Agreement.
 
7.  Pari Passu Notes. Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued pursuant to the Note and Warrant Purchase Agreement or
pursuant to the terms of such Notes. In the event the holder of this Note
receives payments in excess of its pro rata share of the Company’s payments to
the holders of all of the Notes, then such holder shall hold in trust all such
excess payments for the benefit of the holders of the other Notes and shall pay
such amounts held in trust to such other holders upon demand by such holders.
 
8.  Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
9.  Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
10.  Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflicts of law provisions of the
State of New York, or of any other state.
 
11.  Arbitration. Any dispute, controversy, or claim arising in relation to this
Note, including with regard to its validity, invalidity, breach, enforcement or
termination, shall be resolved by binding arbitration in London, England, in
accordance with the rules of arbitration which are in force in the United
Kingdom on the date when the notice of arbitration is submitted. The
arbitrability of such dispute, claim or controversy shall also be determined in
such arbitration. Such arbitration proceeding shall be conducted in the English
language before one (1) arbitrator agreed to by the parties. Both the foregoing
agreement of the parties to arbitrate any and all such disputes, claims and
controversies, and the results, determinations, findings, judgments and/or
awards rendered through any such arbitration shall be final and binding on the
parties hereto and may be specifically enforced by legal proceedings.
 


 
[Signature Page Follows]
 
-6-

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.
 

 
Organic To Go Food Corporation
 
a Delaware corporation
     
By: ___________________________
     
Name: Jason Brown
     
Title:   Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature page to Convertible Promissory Note]

--------------------------------------------------------------------------------

 